Citation Nr: 1516744	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-46 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to rating in excess of 10 percent for service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for service-connected right ankle disability.

4.  Entitlement to a compensable rating for service-connected postoperative right knee scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1984 to December 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision (that increased the Veteran's right knee disability to 10 percent, effective February 15, 2006, granted service connection for left knee disability and assigned a 0 percent rating, effective December 18, 2006, and granted service connection for right ankle disability and assigned a 10 percent rating, effective December 18, 2006) and a May 2012 rating decision (that granted service connection for a postoperative right knee scar and assigned a 0 percent rating, effective March 19, 2010) by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, the RO increased the Veteran's rating for left knee disability to 10 percent, effective December 18, 2006.  In a February 2011 rating decision, the RO assigned a temporary total (100 percent schedular) rating for the right knee based on the need for convalescence from March 19, 2010 until May 1, 2010.  Consequently, this period is not for consideration.  In January 2015, a Travel Board hearing was held before the undersigned and a transcript is associated with the record.  At the hearing, the Veteran requested an additional 60 days to submit evidence.  Accordingly, the record was held in abeyance for 60 days from the date of the hearing; however, no additional evidence was submitted.  Accordingly, the Board will proceed with adjudication of the claims.

In February 2010, the Veteran filed a claim to reopen the matters of service connection for back and left ankle disabilities.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran testified that his right knee has deteriorated and is constantly swelling and unable to fully extend.  He also indicated that he will soon need a total knee replacement.  Regarding his left knee, he indicated that while it is not as severe as the right knee, it will also need a total knee replacement eventually.  Private medical records dated in 2014 show that the Veteran is seeking treatment for throbbing, aching right knee and right ankle pain, and that he has severe arthritis of the right knee and arthritis in the left knee.  His private physician indicated that the Veteran has "great pain when ambulating" and that his left leg is compensating for his right knee problems.  He was last examined by VA to assess his right knee, left knee, and right ankle disabilities in December 2010.  Regarding his right knee scar, the Veteran testified that it is tender and sore.  He was last examined by VA to assess this disability in November 2013, at which time the examiner found the scar to be linear, not painful, and not unstable.  Thus, the Veteran's testimony suggests a possible worsening of his scar.  Accordingly, considering the above allegations suggesting possible worsening of his right knee, left knee, right ankle, and right knee scar disabilities and considering the length of the intervening period, the Board finds that a VA examination(s) to assess the current severity of these disabilities is/are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of all VA and/or private treatment the Veteran has received for the disabilities on appeal.

2.  After completion of directive 1, schedule the Veteran for an examination(s) to determine the current severity of his right knee, left knee, right ankle, and right knee scar disabilities.  The examiner(s) should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) should consider the Veteran's lay statements and testimony as to the symptoms (regarding each disability) he experiences.

3.  After completion of directives 1-2, review the record and readjudicate the claims for increased ratings for right knee, left knee, right ankle, and right knee scar disabilities.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







